Order unanimously reversed on the law without costs and motion granted. Memorandum: In this action for damages arising out of the fatal injuries suffered by plaintiff’s decedent in a motor vehicle accident, Supreme Court abused its discretion in denying defendants’ motion to bifurcate the trial. “As a general rule, issues of liability and damages in a negligence action are distinct and severable issues which should be tried and determined separately” (Martinez v Town of Babylon, 191 AD2d 483, 484; see also, 22 NYCRR 202.42 [a]). An exception to that rule arises where plaintiffs injuries have “an important bearing” on the issue of liability (Parmar v Skinner, 154 AD2d 444, 445; see, Kotarski v Kotecki & Sons, 239 AD2d 909) and are probative in determining how the incident occurred (see, DeGregorio v Lutheran Med. Ctr., 142 AD2d 543, 544). Plaintiff failed to establish the need to depart from the general rule (see, Fetterman v Evans, 204 AD2d 888; Armstrong v Adelman Automotive Parts Distrib. Corp., 176 AD2d 773; Berthoumieux v We Try Harder, 170 AD2d 248). (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Bifurcation.) Present — Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ.